Citation Nr: 1140227	
Decision Date: 10/28/11    Archive Date: 11/07/11

DOCKET NO.  04-41 700	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include Osgood-Schlatter disease of the right knee. 

2.  Entitlement to service connection for degenerative disc disease of the lumbar spine, to include as secondary to Osgood-Schlatter disease of the right knee. 

3.  Entitlement to service connection for depression, as secondary to Osgood-Schlatter disease of the right knee and/or degenerative disc disease of the lumbar spine. 


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney at Law





WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from June 1973 to June 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal of a March 2004 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2007.  A copy of the transcript of that hearing is of record. 

In January 2006, September 2008, and July 2010, the Board remanded this case for additional development.  In a January 2011 decision, the Board denied the Veteran's claims for service connection for the following: a right knee disability, to include Osgood-Schlatter disease of the right knee; degenerative disc disease of the lumbar spine, to include as secondary to Osgood-Schlatter disease of the right knee; and depression, as secondary to Osgood-Schlatter disease of the right knee and/or degenerative disc disease of the lumbar spine.  The Veteran appealed the January 2011 decision to the United States Court of Appeals for Veterans Claims (Court).  In a June 2011 Order, the Court granted a Joint Motion for Remand (Joint Motion), vacated the January 2011 Board decision, and remanded the case, pursuant to 38 U.S.C. § 7252(a), for compliance with the directive stipulated in the Joint Motion. Copies of the Court's Order and the Joint Motion have been placed in the claims file. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In this case, the Veteran maintains that his pre-existing Osgood-Schlatter disease of the right knee was aggravated during his period of service.  In the alternative, he contends that he injured his right knee during service and that he currently has a right knee disability that is related to his in-service right knee injury.  

The Veteran's service treatment records show that in June 1973, he underwent an enlistment examination.  At that time, the Veteran's lower extremities were clinically evaluated as "normal."  From November 1973 to December 1974, the Veteran was seen on multiple occasions for right knee complaints.  Prominence of the tibial tubercle with tenderness over the anterior tibial area was noted on several of these visits.  In November 1973, an x-ray was taken of the Veteran's right knee which was reported to show fragmentation of and soft tissue prominence over the tibial tubercle.  The possibility of Osgood-Schlatter disease was noted.  In September 1974, the Veteran sought treatment after injuring his right knee while running three or four days prior to the visit.  Following the physical examination, he was diagnosed with a contusion and nonunion of tibial tubercle fragment.  The treatment involved no kneeling, squatting, or crawling for three weeks.  In an October 1974 evaluation, it was reported that the Veteran had mild prominence of the tibial tubercle without swelling, warmth, or effusion.  The Veteran had full range of motion and no instability or patellar crepitus was noted.  At that time, an x-ray was taken of the Veteran's right knee which was interpreted as showing nonunion of the tibial tubercle.  In December 1974, it was noted that the Veteran had probable old Osgood-Schlatter disease.  In September 1975, the Veteran underwent a separation examination.  At that time, in response to the question as to whether he had ever had or if he currently had a "trick" or locked knee, the Veteran responded "no."  The Veteran's lower extremities were clinically evaluated as "normal." 

In December 1993, the Veteran underwent a VA examination.  At that time, he stated that during service, he fell down with trauma to his right knee.  The physical examination showed that the Veteran had prominent anterior tibial tubercle.  The diagnosis was "Osgood-Schlatter disease secondary to trauma in the adulthood."

In a July 2010 remand, the Board determined that a December 2009 VA examination report was inadequate because the examiner failed to recognize and discuss the Veteran's in-service right knee injury.  In addition, the examiner did not address an earlier December 1993 VA examiner's diagnosis of Osgood-Schlatter disease secondary to trauma in adulthood in rendering his opinion.  Thus, the Board remanded this case and directed the RO to forward the Veteran's claims files to an orthopedic examiner to obtain an opinion on the nature, extent, and etiology of the Veteran's current right knee disability.  Based on a review of the claims files, the examiner was requested to offer an opinion as to whether the Veteran had any current residuals of Osgood-Schlatter's disease since his discharge from active service in 1975.  If not, the examiner was asked to specifically state that there were no current residuals of Osgood-Schlatter's disease and attempt to reconcile the conflicting December 1993 VA examiner's opinion.  If the examiner determined that the Veteran had residuals of Osgood-Schlatter's disease since discharge, the examiner had to address the following questions: (1) what was the degree of medical certainty that the Veteran's Osgood-Schlatter's disease pre-existed military service?; and (2) if the examiner found that Osgood-Schlatter's disease pre-existed service, he/she had to address whether or not the pre-existing Osgood-Schlatter's disease was aggravated during service beyond that of the natural progression of the disease.  A complete rationale had to be given for any opinion expressed.     

Pursuant to the July 2010 remand, the Veteran underwent a VA examination in September 2010.  Following the physical examination, the examiner concluded that "there [was] insufficient evidence to warrant the diagnosis of an acute or chronic right knee disorder or residuals thereof."  The examiner also stated that the Veteran did not have any current residuals of Osgood-Schlatter disease since his discharge from active service in 1975; there were no current residuals of Osgood Schlatter's disease.  According to the examiner, he could not reconcile the conflicting December 1993 VA examiner's opinion.  The examiner noted that the Veteran's radiographs were consistent with Osgood-Schlatter disease preceding the Veteran's entry into the military.  According to the examiner, it was highly likely that the Veteran's Osgood-Schlatter disease pre-existed service since that condition presented during adolescence prior to reaching skeletal maturity.  The examiner opined that the Veteran's Osgood-Schlatter disease was not aggravated during active military service.  The examiner further opined that the Veteran's current right knee condition was not caused by or a result of the reported right knee injury during active military service.    

In the Joint Motion, the parties stated that a remand was required because the Board erred by not ensuring VA complied with the requirements of 38 U.S.C.A. § 5103A and the regulations implementing that statute.  VA's duty to assist a Veteran required VA to obtain a medical opinion "when such an . . . opinion is necessary to make a decision on the claim."  38 U.S.C.A. § 5103A(d)(1).  However, the Court has made clear that VA's duty to assist is not satisfied merely by providing an examination; rather, the examination must be adequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (citing Daves v. Nicholson, 21 Vet. App. 46, 52 (2007)).  The parties agreed that the opinion from the examiner from the September 2010 VA examination was insufficient for rating purposes.  The examiner did not attempt to reconcile his opinion as to the presence of Osgood-Schlatter's disease with the conflicting December 1993 VA examiner's opinion, despite being directed to do so by the Board; instead, he stated that he could not reconcile the 1993 opinion with his own.  Certainly, a medical opinion was not inadequate solely because it was inconclusive regarding an issue.  See Roberts v. West, 13 Vet. App. 185, 189 (1999).  However, to be adequate, a medical opinion had to do more than state that it was unable to reach a conclusion; rather, the medical examiner must support his conclusion with sufficient rationale and explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The parties determined that the September 2010 VA examiner's opinion did not contain such an explanation regarding the 1993 VA examination.  In addition, the parties agreed that the examiner did not provide an adequate rationale as to why the Osgood-Schlatter's disease that the examiner diagnosed as pre-existing service was not aggravated by service.  Therefore, the parties stated that the Board needed to remand this case and obtain another examination evaluating the Veteran's right knee.  The examiner should attempt to reconcile the 1993 VA examination with his/her opinion and, to the extent that was not possible, explain why that was the case.  Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (citing Wallin v. West, 11 Vet. App. 509, 514 (1998) (stating that where an examiner states an opinion cannot be offered 'without resort to speculation' that such a finding "should reflect the limitations of knowledge in the medical community at large and not those of a particular examiner.")).  If the examiner concludes that the Veteran had Osgood-Schlatter's disease prior to service, the examiner should also provide an opinion, and a rationale supporting that opinion, as to whether the Veteran's right knee symptomatology during service was part of that condition or permanently aggravated that condition.                  

Upon a review of the Joint Motion, although the parties requested that an examiner address the question of whether the Veteran had Osgood-Schlatter's disease prior to service, the Board notes that such a question will be unnecessary to address because the Board finds that Osgood-Schlatter's disease of the right knee existed prior to the Veteran's entrance into the military.  In this regard, the Board observes that the Veteran was diagnosed with Osgood-Schlatter's disease during service.  Osgood-Schlatter disease is osteochondrosis of the tibial tuberosity.   See Dorland's Illustrated Medical Dictionary, 539 (30th ed. 2003)).  Osteochondrosis is a disease of the growth of the ossification centers in children.  Id. at 1333.  Osgood-Schlatter disease is, then, by definition a disorder that pre-existed service.    

With respect to the Veteran's claims for service connection for degenerative disc disease of the lumbar spine and service connection for depression, because these claims also include theories of entitlement as secondary to a right knee disability, they are, therefore, inextricably intertwined with the claim for service connection for a right knee disability.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991)(claims are inextricably intertwined when they have significant impact upon each other that renders Court's review of Board decision "meaningless and a waste of judicial resources").     


Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the Veteran for a VA orthopedic examination for the purpose of determining the nature, severity, and etiology of any Osgood-Schlatter disease of the right knee.  The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination.  The examiner is specifically requested to review the Veteran's service treatment records.  All necessary special studies or tests are to be accomplished, to include x-rays if deemed necessary by the examiner. 

After a review of the examination findings and the entire evidence of record, the examiner should provide an opinion on the following: 

A.  The examiner must specifically state whether the Veteran currently has any residuals of Osgood-Schlatter's disease of the right knee.  If the examiner finds that the Veteran does not have any current residuals of Osgood-Schlatter's disease of the right knee, then he/she must reconcile their opinion with the conflicting December 1993 VA examiner's opinion wherein the examiner stated that the Veteran had Osgood-Schlatter disease that was secondary to trauma in the adulthood.   If the examiner is unable to reconcile the conflicting opinions without resorting to mere speculation, the examiner must state whether the inability to provide an opinion is due to a need for further information (with said needed information identified) or because there were limits of medical knowledge with respect to this issue.  

B.  Is it at least as likely as not (50 percent or more likelihood) that the Veteran's pre-existing Osgood-Schlatter's disease of the right knee was aggravated during service beyond its natural progression?  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.  

If aggravation is not found, the examiner must provide a rationale for such opinion.     

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of the medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship or a finding of aggravation; less likely weighs against the claim.

The examiner is also advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.

The rationale for the examiner's opinions must be set forth in detail, to specifically include as noted above. 





2.  After completion of the above and any other development deemed necessary, the RO should review and re-adjudicate the issues on appeal.  If any claim remains denied or not granted to the Veteran's satisfaction, the RO must provide the Veteran and his representative a supplemental statement of the case and an appropriate period of time must be allowed for response. Thereafter, the case must be returned to this Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


